Case: 20-50620     Document: 00515918261         Page: 1     Date Filed: 06/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50620                          June 29, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Terrence Carmicheal,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-665


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Terrence Carmicheal, Texas prisoner # 2021606, was convicted on
   one count of continuous sexual abuse of a child and two counts of indecency
   with a child. He moves for a certificate of appealability (“COA”) under 28




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50620      Document: 00515918261           Page: 2    Date Filed: 06/29/2021




                                     No. 20-50620


   U.S.C. § 2253(c) to appeal his convictions and sentence. The district court
   denied relief, concluding that Carmicheal’s petition was time barred.
          To obtain a COA, Carmicheal must make “a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v.
   McDaniel, 529 U.S. 473, 483 (2000). He can satisfy this standard “by
   demonstrating that jurists of reason could disagree with the district court’s
   resolution of his constitutional claims or that jurists could conclude the issues
   presented are adequate to deserve encouragement to proceed further.”
   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). When, as is the case here, the
   district court’s dismissal is on procedural grounds, Carmicheal must show
   “that jurists of reason would find it debatable whether the petition states a
   valid claim of the denial of a constitutional right and that jurists of reason
   would find it debatable whether the district court was correct in its
   procedural ruling.” Slack, 529 U.S. at 484.
          Because Carmicheal has not made the requisite showing, his COA
   motion is DENIED. We cannot grant a COA on Carmicheal’s request for
   an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534–35 (5th
   Cir. 2020), petition for cert. filed (U.S. Mar. 18, 2021) (No. 20-7553).




                                          2